UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-24566-01 MB FINANCIAL, INC. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 36-4460265 (I.R.S. Employer Identification No.) 800 West Madison Street, Chicago, Illinois 60607 (Address of principal executive offices) Registrant’s telephone number, including area code:(888) 422-6562 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerxAccelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox There were outstanding 36,843,382 shares of the registrant’s common stock as of July 30, 2009. MB FINANCIAL, INC. AND SUBSIDIARIES FORM 10-Q June 30, 2009 INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets at June 30, 2009 (Unaudited) and December 31, 2008 4 Consolidated Statements of Operations for the Three and Six Months ended June 30, 2009 and 2008 (Unaudited) 5 Consolidated Statements of Cash Flows for the Six Months ended June 30, 2009 and 2008 (Unaudited) 6 – 7 Notes to Consolidated Financial Statements (Unaudited) 8 – 26 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 – 46 Item 3. Quantitative and Qualitative Disclosures about Market Risk 46 – 49 Item 4. Controls and Procedures 49 PART II. OTHER INFORMATION Item 1A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 4. Submission of Matters to a Vote of Security Holders 50 – 51 Item 6. Exhibits 51 Signatures 52 3 PART I. – FINANCIAL INFORMATION Item 1. – Financial Statements MB FINANCIAL, INC. & SUBSIDIARIES CONSOLIDATED BALANCE SHEETS
